Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 1 of 34 PageID #: 1815




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

  KELLEY VALE-GUGLIUZZI as personal         )
  representative of the ESTATE OF JOSHUA )
  BELLAMY,                                  )
                                            )
                            Plaintiff,      )
                                            )
                        v.                  )       No. 1:17-cv-03432-JRS-DML
                                            )
  JOHN LAYTON in his official capacity as   )
  Sheriff of Marion County,                 )
  JEJUAN WESTMORELAND in his individ- )
  ual and official capacities,              )
  CORRECT CARE SOLUTIONS LLC,               )
  JENNIFER DEESE in her individual and      )
  Official capacities,                      )
  WILBERT GORDY in his individual and of- )
  ficial capacities,                        )
  FELICIA CLARK in her individual and offi- )
  cial capacities,                          )
  MCDANIELS Deputy,                         )
                                            )
                            Defendants.     )

         Order Granting Defendants’ Motions for Summary Judgment
                           (ECF Nos. 115 & 118)

     Plaintiff Kelley Vale-Gugliuizzi, as personal representative of the Estate of

  Joshua Bellamy, brings claims against Defendants Marion County Sheriff John Lay-

  ton, Deputy Jejuan Westmoreland, Deputy Wilbert Gordy, Deputy Felicia Clark, Dep-

  uty McDaniel (collectively, the "County Defendants") as well as the Marion County

  Jail's (the "Jail") medical provider Correct Care Solutions LLC ("CCS") and CCS

  Nurse Jennifer Deese (collectively, the "Medical Defendants"). (Am. Compl., ECF No.

  36.) Specifically, Vale-Gugliuizzi alleges that, while Bellamy was an inmate at the
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 2 of 34 PageID #: 1816




  Jail, Jail and CCS staff were deliberately indifferent to Bellamy's medical needs;

  Sheriff Layton's Jail policies failed to address inmates' serious medical needs and

  failed to properly train and supervise employees; and CCS's policies failed to prevent

  inmate suicides, all resulting in Bellamy's death. All Defendants now move for sum-

  mary judgment. For the following reasons, the Medical Defendants motion (ECF No.

  115) and the County Defendants' motion (ECF No. 118) are each granted

                                    I.   Background

     A. CCS and Jail Policies

     CCS has been the Jail's medical provider since January 1, 2010. (Marshall Decl.

  ¶ 8, ECF No. 119-1.) CCS maintains a Suicide Risk Reduction Program for the Jail.

  (Id.; CCS Suicide Risk Program, ECF No. 119-2.) As a part of this program, CCS staff

  screen new inmates for their risk of committing suicide. (Marshall Decl. ¶ 9, ECF

  No. 119-1.) If a staff member identifies someone who is potentially suicidal, the in-

  mate is placed on suicide watch and immediately referred to mental health staff.

  (CCS Suicide Risk Program, ECF No. 119-2 at 3.)

     All jail personnel receive training on how to assist in identifying potentially sui-

  cidal inmates and to intervene to prevent attempted suicide and death by suicide.

  (Marshall Decl. ¶ 10, ECF No. 119-1; 7 Minutes to Save Campaign, ECF No. 119-9.)

  The Marion County Sheriff's Office ("MCSO") Jail Division Policies and Procedures

  requires initial and annual suicide prevention training for deputies. (Marshall Decl.

  ¶ 10, ECF No. 119-1; MCSO Policy #JP1-15, ECF No. 119-9.) First-year deputies are

  trained on supervision of inmates, signs of suicide risk, suicide precautions, safety



                                            2
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 3 of 34 PageID #: 1817




  procedures, social/cultural lifestyles of the inmate population, and CPR/first aid.

  (MCSO Policy #JP1-15, ECF No. 119-9.) Annual employee training includes instruc-

  tion on suicide prevention, including for inmates, identification of mental health prob-

  lems, appropriate intervention, and treatment. (Id.) All individual deputies named

  in this lawsuit have received this training. (Westmoreland Dep. 8:16-25, 9:1-6, 12:18-

  25, ECF No. 119-3; Clark Dep. 22:1-20, ECF No. 119-4; Gordy Dep. 10:5-25, ECF No.

  119-5; McDaniel Decl. ¶ 3, ECF No. 119-6.)

     Deputies are also trained and required to conduct "clock rounds" at least every

  sixty minutes in general population areas. (Marshall Decl. ¶ 11, ECF No. 119-1.) A

  clock round is when two or more deputies enter a cell block and walk through to en-

  sure the inmates are secure and that there is no contraband. (Westmoreland Dep.

  15:7-25, ECF No. 119-3; Gordy Dep. 22:1-14, ECF No. 119-5.) Deputies must make

  visual contact and physically interact with each inmate. (Marshall Dep. ¶ 11, ECF

  No. 119-1; MCSO Policy JP#2-23, ECF No. 119-7.)

     MCSO maintains an Inmate Handbook, which contains prohibitions on self-harm-

  ing behavior. (Marshall Dep. ¶¶ 14-16, ECF No. 119-1; MCSO Inmate Handbook,

  ECF No. 119-18.) Inmates are also instructed to seek medical help for mental health

  issues. (Id.)

     B. Bellamy's Medical Screening and Treatment

     On September 24, 2016, Joshua Bellamy was arrested on a warrant and booked

  into the Marion County Jail (the "Jail"). (Am. Compl. ¶¶ 23 & 24, ECF No. 36; Bel-




                                             3
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 4 of 34 PageID #: 1818




  lamy OMS Records, ECF No. 119-10.) As a new inmate, Bellamy was medically ex-

  amined by the Jail's medical contractor, CCS. (Deese Aff. ¶¶ 2 & 3, ECF No. 116-2;

  Bellamy Medical Records, ECF No. 116-4 at 2.) Nurse Jennifer Deese performed Bel-

  lamy's Receiving Screening, which evaluates an inmate's current and past medical

  issues. (Deese Aff. ¶ 3, ECF No. 116-2; Bellamy Medical Records, ECF No. 116-4 at

  2.) Bellamy reported he had received treatment for substance abuse at a rehabilita-

  tion facility in July 2016. (Bellamy Medical Records, ECF No. 116-4 at 2-3.) He did

  not report any other medical conditions. (Id.) Bellamy reported having used Xanax

  and heroin daily and that he had used twice that day. (Id.) Bellamy also reported

  that when he has stopped using Xanax and heroin in the past, he suffered from with-

  drawal symptoms such as an upset stomach and stomach aches. (Id. at 3.) Nurse

  Deese subsequently conducted a Suicide Potential Screening on Bellamy. (Deese Aff.

  ¶ 3, ECF No. 116-2; Bellamy Medical Records, ECF no. 116-4 at 4-5.) The Suicide

  Potential Screening consists of eighteen questions designed to ascertain whether an

  inmate is experiencing suicidal thoughts. (Deese Aff. ¶ 3, ECF No. 116-2.) Bellamy

  answered "no" to each question, including whether he had any thoughts about killing

  himself. (Id.; Bellamy Medical Records, ECF No. 116-4 at 4-5.)

     Nurse Deese also conducted a Psychiatric Screening on Bellamy, which assesses

  an inmate's current and past psychiatric issues. (Deese Aff. ¶ 3, ECF No. 116-2; Bel-

  lamy Medical Records, ECF No. 116-4 at 5.) Bellamy reported no past or current

  psychiatric issues. ((Deese Aff. ¶ 3, ECF No. 116-2; Bellamy Medical Records, ECF

  No. 116-4 at 5.) Lastly, Nurse Deese reported the following as to Bellamy's current



                                           4
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 5 of 34 PageID #: 1819




  mental status: Orientation: Alert; Affect: Appropriate; Thought Process: Logical;

  Speech: Appropriate; Mood: Appropriate; Activity/Behavior: Appropriate. (Bellamy

  Medical Records, ECF No. 116-4 at 6.)

     Because of Bellamy's reported use of Xanax and heroin, Nurse Deese referred him

  to a medical provider and recommended a Clinical Institute Withdrawal Assessment

  ("CIWA") protocol, which treats inmates for Benzodiazepine and alcohol withdrawal.

  (Id.; Deese Aff. ¶ 4, ECF No. 116-2.) Nurse Deese also recommended Bellamy be

  placed on a bottom bunk. (Bellamy Medical Records, 116-4 at 6.) Dr. John Foster

  ordered CIWA and Clinical Opiate Withdrawal Scale ("COWS") (treatment for opiate

  withdrawal) protocols for Bellamy's Xanax and heroin withdrawals. (Bellamy Medi-

  cal Records, ECF No. 116-4 at 12.) Dr. Foster also ordered Meclizine (Antivert), Ac-

  etaminophen (Tylenol), Imodium (Loperamide), and Librium (Chlordiazepoxide) to

  treat Bellamy's withdrawal symptoms. (Id. at 13.)

     At 1:50 p.m. that day, Nurse Deese performed Bellamy's CIWA withdrawal as-

  sessment. (Id. at 23.) She took his vital signs and noted that he was experiencing

  anxiety and headaches, giving him a total withdrawal score of two out of sixty-seven.

  (Id.) Nurse Deese recorded that Bellamy responded "no" to the following questions:

  "(1) expresses thoughts about self-harm?; (2) does patient report a negative

  visit/phone call with family/friends since last nursing encounter?; (3) does patient re-

  port a negative outcome from court/video court since last nursing encounter?; and (4)

  expresses feelings there is nothing to look forward to (feelings of hopelessness/help-




                                             5
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 6 of 34 PageID #: 1820




  lessness)?" (Id.) Nurse Deese then performed Bellamy's COWS withdrawal assess-

  ment. (Id. at 28.) She reported that Bellamy was experiencing restlessness, anxi-

  ety/irritability, and bone/joint aches, for a total withdrawal score of three out of forty-

  eight. (Id.) Nurse Deese again asked Bellamy the above behavioral health questions,

  and Bellamy answered "no" to all four. (Id.) At 2:37 p.m., Nurse Deese gave Bellamy

  Loperamide. (Deese Aff. ¶ 3, ECF No. 116-2.)

     At 5:00 p.m., Nurse Jennifer Rivera administered Librium to Bellamy. (Bellamy

  Medical Records, ECF No. 116-4 at 19.) At 6:20 p.m., Nurse Tracy Roberts performed

  another CIWA assessment on Bellamy. (Id. at 23.) She reported that Bellamy was

  experiencing nausea/vomiting, tremors and anxiety, for a total withdrawal score of

  three out of sixty-seven. (Id.) Nurse Roberts asked Bellamy the four behavioral

  health questions and he answered "no" to each of them. (Id.) Nurse Roberts then

  performed the COWS assessment on Bellamy and reported he was experiencing an

  elevated resting pulse rate, tremors, GI upset, restlessness, and bone/joint aches, giv-

  ing him a total withdrawal score of five out of forty-eight. (Id. at 28.) She again asked

  him the four behavioral health questions and answered "no" to each of them. (Id.) At

  6:30 p.m., Nurse Rivera administered Tylenol and Loperamide to Bellamy. (Id. at

  19.)

     At 10:01 p.m. Nurse Wischmeyer performed Bellamy's CIWA assessment and re-

  ported Bellamy was suffering from nausea/vomiting, tremors, paroxysmal sweating,

  and anxiety, for a withdrawal score of six out of sixty-seven. (Id. at 9.) He answered

  "no" to the four behavioral health questions. (Id.) At 11:01 p.m., Nurse Wischmeyer



                                              6
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 7 of 34 PageID #: 1821




  performs Bellamy's COWS assessment. (Id. at 10.) She reported that he was suffer-

  ing from an elevated resting pulse rate, tremors, GI upset, restlessness, and anxi-

  ety/irritability. (Id.) Bellamy's withdrawal score was a six out of forty-eight. (Id.)

  He answered "no" to the four behavioral health questions. (Id.)

        C. Bellamy's Second Day in Jail—September 25, 2016

        On September 25, 2016, at 1:00 a.m., a nurse 1 performed Bellamy's CIWA assess-

  ment, reporting that he suffered from nausea/vomiting, and giving him a withdrawal

  score of one out of sixty-seven. (Id. at 9.) Bellamy answered "no" to the four behav-

  ioral health questions. (Id.) Shortly after, Nurse Shawnte Wims administered Lib-

  rium to Bellamy. (Id. at 19.) At 1:06 a.m., Nurse Wischmeyer performed Bellamy's

  COWS assessment. (Id. at 10.) Bellamy suffered from sweating, GI upset, and rest-

  lessness and received a withdrawal score of four out of forty-eight. (Id.) He answered

  "no" to the four behavioral health questions. (Id.) At 1:21 a.m., Nurse Wims admin-

  istered Tylenol to Bellamy. (Id. at 19.) At 9:00 a.m., Nurse Lauren Kannaple admin-

  istered Librium to Bellamy. (Id.) A nurse 2 also performed Bellamy's CIWA assess-

  ment at 9:00 a.m. (Id. at 23.) Bellamy suffered from nausea/vomiting and anxiety

  and was given a total withdrawal score of two out of sixty-seven. (Id.) Bellamy an-

  swered "no" to the four behavioral health questions. (Id.) At 5:00 p.m., Nurse Ti-

  wanna Lee administered Bellamy Librium. (Id. at 19.)




  1   The record does not reveal which nurse performed this assessment.
  2   The record does not reveal which nurse performed this assessment.

                                                7
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 8 of 34 PageID #: 1822




        D. Bellamy's Third Day in Jail—September 26, 2016

        On September 26, 2016, at 1:00 a.m., Nurse Amber Stephanoff administered Lib-

  rium to Bellamy. (Id.) At 1:22 a.m., a nurse 3 performed Bellamy's CIWA assessment.

  (Id. at 23.) The nurse reported that Bellamy was suffering from nausea/vomiting,

  paroxysmal sweating, and headaches/fullness in head. (Id.) Bellamy answered "no"

  to the four behavioral health questions. (Id.) At 1:23 a.m., Nurse Stephanoff gave

  Bellamy Tylenol and Loperamide. (Id. at 19.) At 9:00 a.m., Nurse Martha Tunstill

  gave Bellamy Librium. (Id.) At 9:10 a.m., a nurse performed Bellamy's CIWA as-

  sessment. (Id. at 23.) Bellamy did not suffer from any withdrawal symptoms and

  was given a withdrawal score of zero out of sixty-seven. (Id.) Bellamy answered "no"

  to the four behavioral health questions.

        E. Bellamy's Suicide

        At 3:18 p.m., Bellamy opened the door to his cell and placed a blanket over the

  door, blocking the window and preventing anyone from seeing inside his cell. (Jail

  Video, ECF No. 123 at 15:18:17-15:18:56). Inmates are not permitted to have their

  windows covered. (Westmoreland Dep. 18:11-13, ECF No. 119-3.) If an officer sees

  an inmate's window is covered, he or she is to direct the inmate to take it down or

  take it down themselves. (Id. at 18:16-21.) Inmates usually cover their cell windows

  to use the restroom, block out light or sound, hide contraband, or attempt to harm

  themselves. (Id. at 19:9-13; Gordy Dep. 23:16—24:5, ECF No. 119-5.)




  3   The record does not reveal which nurse performed this assessment.


                                                8
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 9 of 34 PageID #: 1823




     At 3:34 p.m., Deputies Westmoreland and Gordy performed a clock round in Bel-

  lamy's unit. (Jail Video, ECF No. 123, at 15:34:46.) Deputy Westmoreland does not

  remember seeing any windows covered during his clock round and did not notice the

  blanket on Bellamy's cell door. (Id. at 18:8-10; 20:14-15.) Neither Deputy West-

  moreland nor Gordy removed the blanket from Bellamy's cell door during the clock

  round. (Jail Video, ECF No. 123 at 15:34:46-35:48.) Deputies Westmoreland and

  Gordy have not seen a deputy intentionally ignore a blanket covering a cell door.

  (Westmoreland Dep. 18:22-25, ECF No. 119-3; Gordy Dep at 23:3-15, ECF No. 119-

  5.) While conducting clock rounds, the deputies keep their "heads on a swivel," be-

  cause there are inmates moving around the cell block at all times. (Westmoreland

  Dep. 20:17-25, 21:1-16, ECF No. 119-3.)

     At 4:01 p.m., an inmate knocked on Bellamy's cell door. (Jail Video, ECF No. 123

  at 16:01:57.)   Approximately twenty seconds later, another inmate walked over,

  opened Bellamy's cell door, and discovered Bellamy's body hanging from a bedsheet.

  (Id. at 16:02:15-16:02:27.) The other inmates in the cell block gathered around Bel-

  lamy's cell and looked inside. (Id. at 16:02:19-16:03:06.) The inmates then appeared

  to be knocking on the walls to alert the jail staff of the incident. (Id.) Deputies Gordy,

  Westmoreland, and Felicia Clark entered the cell block area at 4:03 p.m. (Id. at

  16:03:06-16:03:12.) Deputies Gordy and Westmoreland entered Bellamy's cell while

  Deputy Clark closed the cell door behind them and remained outside. (Id. at 16:03:12-

  16:03:26.)




                                              9
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 10 of 34 PageID #: 1824




      When Deputies Westmoreland and Gordy entered the cell, they first attempted to

   untie the bedsheet from Bellamy's neck and get him down from the bed. (West-

   moreland Dep. 30:7-13, ECF No. 119-3; Gordy Dep. 49:4-9, ECF No. 119-5.) The bed-

   sheet was "really tight" around his neck, so they instead untied the knot from the top

   bunk, causing Bellamy to slide down onto the lower bunk. (Gordy Dep. 49:4-9;

   49:21—50:7, ECF No. 119-5.) Deputy Gordy stated: "Once we got him down I noticed

   right then that he was dead, because he wasn't moving, there was like no breathing,

   no struggle, his face was blue, lips was [sic] purple." (Id. at 50:21-25.) Deputy Gordy

   radioed for additional assistance sometime between seeing Bellamy hanging from the

   bed and attempting to untie the bedsheet from his neck. (Id. at 49:21—50:7; 50:10-

   13.) Deputy Gordy did not take Bellamy's pulse nor did he check to see if Bellamy

   was breathing. (Id. at 49:10-15; 51:6-13.) Deputy Westmoreland does not remember

   if he provided first aid care to Bellamy, checked for a pulse, or checked to see if he

   was breathing. (Westmoreland Dep. 31:19-25, ECF No. 119-3.) Neither Deputy

   Westmoreland nor Deputy Gordy obtained a "cut down knife," a tool the Jail keeps in

   an emergency box to cut down suicidal inmates. (Id. at 31:1-8; Gordy Dep. 61:3-18,

   ECF No. 119-5.) Deputy Gordy did not know where the cut down knife was on the

   day Bellamy hanged himself. (Gordy Dep. 61:11-13; ECF No. 119-5.) When asked if

   he had access to the knife on that day, Deputy Gordy responded: "I don't recall. I

   don't think so. Maybe. I don't know." (Id. at 61:14-18.) Deputy Westmoreland was

   not sure if there was a knife on the floor they were on, but stated, "we didn't have one




                                             10
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 11 of 34 PageID #: 1825




   to use that day." (Westmoreland Dep. 31:1-4; ECF No. 119-3.) Deputy Westmoreland

   did not think about attempting to find a knife to cut down Bellamy. (Id. at 31:5-8.)

      A few seconds later, Deputies Westmoreland and Clark ran out of the cell and cell

   block to get assistance. (Jail Video, ECF No. 123 at 16:03:37-16:03:44; Westmoreland

   Dep. 30:7-13, ECF No. 119-3.) Deputy Gordy began locking up the other inmates in

   the cell block. (Jail Video, ECF No. 123 at 16:04:04-16:05:07.) At this point, no one

   had attempted to perform CPR on Bellamy. (Gordy Dep. 49:18-19, 52:11-13, ECF No.

   119-5.) At 4:07 p.m., additional deputies entered Bellamy's cell and were able to untie

   the bedsheet from his neck and began performing CPR. (Id. at 16:07:03.) Two

   minutes later, three CCS employees and one other deputy arrived on the scene. (Id.

   at 16:09:46.) Jail and CCS staff moved Bellamy outside of his cell and continued

   performing CPR. (Id. at 16:16:15.) The Indianapolis Fire Department arrived on the

   scene at 4:17 p.m. (Id. at 16:17:35.) The Fire Department's report indicated that

   Bellamy was asystole (had no heartbeat) and stayed asystole for the entire thirty

   minutes that CPR was performed. (IFD Report, ECF No. 119-14 at 3.) CPR was

   performed in shifts by medical staff until 4:44 p.m. (Jail Video, ECF No. 123 at

   16:17:35-16:44:35.) Bellamy was declared dead at 4:44 p.m. (Coroner's Report, ECF

   No. 119-16 at 3.)

      F. Medical Opinions

      Dr. Mirfrida Geller performed the autopsy on Bellamy. (Bellamy Autopsy, ECF

   No. 119-15 at 1.) She concluded that his cause of death was asphyxia due to hanging




                                             11
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 12 of 34 PageID #: 1826




   and the manner of death was suicide. (Id.) Dr. Geller concluded that because Bel-

   lamy was found in his cell sitting on the floor with a ligature mark on his neck, had

   no pulse, and was apneic, he was already dead when the jail staff discovered him.

   (Geller Dep. 21:20—22:4, ECF No. 119-16.) Dr. Geller testified that it takes about 15

   to 20 seconds for a person to die from asphyxia due to hanging. (Id. at 41:22—42:3;

   42:10-21; 43:1-17; 44:6-20.) After someone has hung themselves, it is very difficult to

   get them back to a normal state because so much damage has already been done to

   the brain tissue. (Id. at 45:21—46:7.) Dr. Geller had cases such as Bellamy's when

   she worked in a hospital, and she testified that even when patients who had hanged

   themselves were brought in, they still died after medical treatment. (Id. at 46:16-21.)

      Dr. Edward Bartkus, an Emergency Medicine physician, was retained by Defend-

   ants to offer his expert opinion on Bellamy's death. (See Bartkus Report, ECF No.

   119-17.) Dr. Bartkus reviewed the video evidence, autopsy and incident reports, and

   depositions of the deputies, as well as various medical literature. (Id. at 4, 10-11.)

   Dr. Bartkus opines that Bellamy was "unresuscitatable" by the time the Jail staff

   arrived on the scene. (Id. at 8.) He further concluded that "[t]he three minute, 36

   second lapse between the first set of deputies who found him, and the second set of

   deputies who began CPR was certainly not the cause of his death. Provision of CPR

   upon arrival of the first deputies is extremely unlikely to have changed the outcome,

   and can in no way be seen as the proximate cause of his death." (Id.)

      Dr. Stephen Ross, a licensed clinical psychologist, offered his expert opinion on

   CCS's mental health and suicide screening. (See Ross Aff., ECF No. 116-4.) Dr. Ross



                                             12
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 13 of 34 PageID #: 1827




   reviewed Bellamy's medical records from his incarceration at the Jail in September

   2016, including the screening questionnaires and the withdrawal protocol sheets, and

   concluded, to a reasonable degree of medical certainty that "the mental health and

   suicide screening used by Nurse Jennifer Deese upon Mr. Bellamy's intake into the

   jail was reasonable, appropriate, and within the applicable standard of care for men-

   tal health and suicide screening in the state of Indiana." (Id. ¶¶ 4-5.) Dr. Ross further

   opined that Bellamy did not present any information during his intake that war-

   ranted placing him on suicide watch, and drug and alcohol withdrawal is not itself a

   reason to place an individual on suicide watch. (Id.) The monitoring tools and proto-

   cols used by the medical staff to monitor Bellamy's mental health during his with-

   drawal, in Dr. Ross's opinion, were "reasonable, appropriate, and within the standard

   of care." (Id.)

      G. Marion County Internal Investigation

      The Marion County Sheriff's Department conducted an internal investigation into

   Bellamy's death. (IA Report, ECF No. 134-3.) Deputy Westmoreland was suspended

   for one day and required to undergo remedial training for violating Rule 253: Perfor-

   mance of Duty−Efficiency. (Id.) Rule 253 provides: "Every Sheriff's Deputy shall

   perform their duty in a manner which shall maintain satisfactory standards of effi-

   ciency while carrying out the objectives of the Department." (Id.) Deputy West-

   moreland violated this rule by: (1) walking past Bellamy's cell during the clock round

   and not investigating why the blanket was there and (2) leaving Bellamy's cell after




                                              13
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 14 of 34 PageID #: 1828




   discovering him hanging from the bed, thus leaving him without medical attention.

   (Id.)

      H. Bellamy's Estate

      Plaintiff Vale-Gugliuzzi is Bellamy's maternal aunt and the personal representa-

   tive of his estate. (David Bellamy Aff. ¶ 4, ECF No. 116-5.) Bellamy's father, David

   Bellamy, is opposed to the filing of this lawsuit by Vale-Gugliuizzi, and although he

   is the beneficiary of this action, he does not wish to benefit from it. (Id. ¶ 6.)

                                    II.   Legal Standard

      Federal Rule of Civil Procedure 56(a) provides that "[t]he court shall grant sum-

   mary judgment if the movant shows that there is no genuine dispute as to any mate-

   rial fact and the movant is entitled to judgment as a matter of law." In considering a

   motion for summary judgment, the district court "must construe all the facts and

   reasonable inferences in the light most favorable to the nonmoving party," Monroe v.

   Ind. Dep’t of Transp., 871 F.3d 495, 503 (7th Cir. 2017), but the district court must

   also view the evidence "through the prism of the substantive evidentiary burden,"

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986). "Where the record taken

   as a whole could not lead a rational trier of fact to find for the non-moving party,"

   summary judgment should be granted. Matsushita Elec. Indus. Co. v. Zenith Radio

   Corp., 475 U.S. 574, 587 (1986).




                                               14
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 15 of 34 PageID #: 1829




                                    III.   Discussion

      A. Medical Defendants

      Vale-Gugliuizzi brings claims against Nurse Deese for "deliberate indifference"

   under the "Fourth, Eighth, and/or Fourteenth Amendment" (Count VIII). Against

   CCS, Vale-Gugliuzzi alleges violations of 42 U.S.C. § 1983 under a Monell theory of

   liability (Counts I & II).

      1. Deliberate Indifference Claim Against Nurse Deese

      Defendants argue that Vale-Gugliuzzi's claim against Nurse Deese arises under

   the Fourth Amendment because Bellamy's injury occurred after a warrantless arrest

   but before a probable-cause determination, meaning the "objectively unreasonable"

   standard would apply to Deese's actions. Vale-Gugliuzzi, on the other hand, classifies

   Bellamy as a "pretrial detainee" and analyzes her claim under the Fourteenth

   Amendment Due Process Clause, applying the "deliberate indifference" standard.

      Most claims for inadequate medical care involve inmates incarcerated after con-

   viction. Such claims arise under the Eighth Amendment's Cruel and Unusual Pun-

   ishment Clause. See Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005). But because

   pre-trial detainees cannot be punished under the Eighth Amendment, id. at 910, the

   Fourteenth Amendment Due Process Clause governs the period of confinement after

   the judicial determination of probable cause and before conviction. See Lopez v. City

   of Chicago, 464 F.3d 711, 719 (7th Cir. 2006) ("The judicial determination of probable

   cause may be made before the arrest (in the form of an arrest warrant) or promptly

   after the arrest, at a probable cause hearing[.]). The Fourth Amendment, however,



                                            15
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 16 of 34 PageID #: 1830




   protects inmates who have been seized and detained without a warrant and who have

   not yet gone before a judge for a probable cause hearing. Id. The record reveals that

   Bellamy was arrested on September 24, 2016 with a warrant. (Bellamy OMS Rec-

   ords, ECF No. 119-10.) Therefore, the Fourteenth Amendment applies to Vale-Gug-

   liuizzi's claim.

      In the past, courts assessed pretrial detainees medical care claims under the

   Eighth Amendment's deliberate indifference standard, reasoning that "the Due Pro-

   cess Clause of the Fourteenth Amendment imposes at least as robust a duty on gov-

   ernment custodians." Daniel v. Cook Cty., 833 F.3d 728, 733 (7th Cir. 2016) (citing

   Rice v. Correctional Medical Services, 675 F.3d 650, 664 (7th Cir. 2012)). The Eighth

   Amendment deliberate indifference standard requires (1) a substantial risk of serious

   harm that (2) the government official subjectively knew of and deliberately ignored.

   Farmer v. Brennan, 511 U.S. 825, 837 (1994).

      However, the Supreme Court recently clarified, in the excessive-force context, that

   a pretrial detainee does not need to prove that the defendant was subjectively aware

   that the amount of force being used was unreasonable. Kingsley v. Hendrickson, 135

   S.Ct. 2466, 2472-73 (2015). Rather, the plaintiff needed only to show that the defend-

   ant's conduct was objectively unreasonable. Id. Recognizing "that the Supreme Court

   has been signaling that courts must pay careful attention to the different status of

   pretrial detainees," the Seventh Circuit extended Kingsley to pretrial detainee's

   claims of inadequate medical care. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th

   Cir. 2018); see also Hardeman v. Curran, 933 F.3d 816, 822 (7th Cir. 2019).



                                            16
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 17 of 34 PageID #: 1831




      Thus, after Miranda, the inquiry for evaluating a pretrial detainee's due process

   challenge to his medical care is twofold. See McCann v. Ogle Cty., Illinois, 909 F.3d

   881, 886 (7th Cir. 2018). The first step "asks whether to medical defendants acted

   purposefully, knowingly, or perhaps even recklessly when they considered the conse-

   quences of their handling of [plaintiff's] case." Id. (quoting Miranda, 900 F.3d at 353).

   Neither a showing of negligence nor gross negligence will suffice. Id. The second step

   asks whether the conduct was objectively reasonable. Miranda, 900 F.3d at 354.

   Courts must look to "the totality of facts and circumstances faced by the individual

   alleged to have provided inadequate medical care and . . . gauge objectively—without

   regard to any subjective belief held by the individual—whether the response was rea-

   sonable." McCann, 909 F.3d at 886.

      With this framework in mind, the Court turns to the facts at hand. Nurse Deese

   argues that no reasonable juror could find that the treatment she provided to Bellamy

   was objectively unreasonable, because she elicited all the information Bellamy would

   provide regarding his current and former medical needs, she placed him on the proper

   drug withdrawal protocols, and while performing Bellamy's first CIWA and COWS

   assessments, she asked him the four questions about his mental health and he re-

   sponded "no" to each. Vale-Gugliuizzi responds, noting that Nurse Deese, on Bella-

   my's "Suicide Potential Screening," marked "no" as to whether Bellamy was showing

   signs of withdrawal or mental illness, yet later that day, on Bellamy's "Withdrawal

   Score Sheet," indicated that Bellamy was exhibiting symptoms of withdrawal, includ-

   ing nausea, vomiting, tremors, anxiety, and headaches. Vale-Gugliuizzi argues that



                                              17
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 18 of 34 PageID #: 1832




   this evidence raises a question of material fact as to whether Nurse Deese was sub-

   jectively aware that Bellamy had a serious risk of medical emergency. Nurse Deese

   replies that during the Receiving Screening she did not observe any obvious signs

   that Bellamy had withdrawal symptoms, but that during her actual assessment of

   him, when she filled out the Withdrawal Scoresheet, she was able to lay hands on

   him and talk to him in more depth, which resulted in Bellamy reporting minor symp-

   toms.

      Construing the facts in Vale-Gugliuzzi's favor, the record contains no evidence

   that Nurse Deese acted purposefully, knowingly, or recklessly when considering the

   consequences of caring for Bellamy. In performing Bellamy's Receiving Screening,

   Nurse Deese asked Bellamy about his past physical and mental health conditions and

   Bellamy reported no problems. Nurse Deese also asked Bellamy the suicide questions

   listed on the Receiving Screening. Bellamy responded "no" to every question, includ-

   ing whether he had a psychiatric history, had previously attempted suicide, showed

   signs of depression, or was expressing any suicidal thoughts. Nurse Deese noted on

   the form that Bellamy was in the process of withdrawing from Xanax and heroin and

   properly placed him in the CIWA and COWS protocols so that he would receive addi-

   tional monitoring and medication to address withdrawal symptoms. During the Re-

   ceiving Screening, Nurse Deese noted that Bellamy was not currently exhibiting

   signs of withdrawal. Nurse Deese then performed Bellamy's initial CIWA and COWS

   assessments, concluding that he had minimal withdrawal symptoms (giving him a

   2/67 score on the CIWA assessment and a 3/48 on the COWS assessment). Following



                                           18
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 19 of 34 PageID #: 1833




   completion of the Receiving Screening and the first CIWA and COWS, Nurse Deese

   had no further involvement in Bellamy's care.

      The fact that Nurse Deese answered "no" to the question of whether Bellamy was

   showing symptoms of withdrawal on his Receiving Screening, and then reported that

   Bellamy was suffering mild symptoms during the CIWA and COWS assessment, does

   not render her care reckless. The Receiving Screening asks: "is individual incoherent

   or showing signs of withdrawal or mental illness?" The CIWA and COWS assess-

   ments revealed that Bellamy was suffering from anxiety, headaches, restlessness,

   and bone aches. Aside from restlessness, the remaining complaints (signs of anxiety,

   headaches, and bone aches) do not manifest themselves in an obvious physical man-

   ner. Nurse Deese would not have been able to become aware of these symptoms until

   she performed the CIWA and COWS protocols, in which Bellamy himself reported the

   symptoms. And even if Nurse Deese failed to notice any obvious symptoms Bellamy

   was experiencing during the Receiving Screening, she was able to discover them that

   same day while performing the CIWA and COWS protocols.

      Nurse Deese's conduct was also objectively reasonable. Vale-Gugliuzzi argues

   that Nurse Deese was "subjectively aware" that Bellamy had a serious risk of medical

   emergency because she ignored the results of the tests administered to Bellamy and

   failed to place him on suicide watch. However, under the Fourteenth Amendment

   standard, courts do not evaluate the subjective belief held by the individual providing

   care. See McCann, 909 F.3d at 886. When Nurse Deese performed Bellamy's CIWA




                                             19
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 20 of 34 PageID #: 1834




   and COWS assessments, the results showed that he was experiencing only mild with-

   drawal symptoms. It was objectively reasonable for Nurse Deese not to place Bellamy

   on suicide watch due to the mere fact that he was suffering from mild Xanax and

   heroin withdrawal symptoms, confirmed by Dr. Ross' expert opinion, that Bellamy

   did not present any information during his intake that warranted placing him on

   suicide watch, and drug and alcohol withdrawal is not itself a reason to place an in-

   dividual on suicide watch. In fact, the record contains no expert testimony that Bel-

   lamy should have been placed on suicide watch. It was also objectively reasonable

   for Nurse Deese to use the standard Receiving Screening form and to rely on the

   medical information Bellamy provided to her in determining whether to place him on

   suicide watch. Bellamy's decision not to share his feelings of self-harm, if they even

   existed at that time, with Nurse Deese cannot be held against her. Nurse Deese fol-

   lowed the proper procedure by placing Bellamy in CIWA and COWS protocols so his

   withdrawal symptoms could be monitored. See Jones v. Forestal, No. 1:18-CV-01987-

   SEB-DLP, 2020 WL 1469832, at *16 (S.D. Ind. Mar. 26, 2020) (holding a CCS Nurse's

   decision not to place a Marion County inmate on suicide watch was objectively rea-

   sonable, despite knowing the inmate had a mental health history and was actively

   withdrawing from drugs and alcohol, because the Nurse properly placed the inmate

   in CIWA and COWS protocols and because the inmate answered "no" to all suicide

   screening and behavioral health questions.)




                                            20
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 21 of 34 PageID #: 1835




      Vale-Gugliuzzi has failed to demonstrate a genuine issue of material fact regard-

   ing whether, "despite the persistent and reasoned medical attention given to [Bel-

   lamy], he was provided with objectively unreasonable medical care." Williams v.

   Ortiz, 937 F.3d 936, 944 (7th Cir. 2019). Accordingly, Nurse Deese is entitled to sum-

   mary judgment.

      2. Monell Claim Against CCS

      Vale-Gugliuzzi argues that CCS maintained a custom, policy, and practice that

   failed to provide Bellamy with suicide preventative care. Specifically, she argues that

   (1) CCS's policies and procedures failed to recognize and prevent inmate suicide in

   general population and that (2) CCS failed to train its medical employees to respond

   to medical emergencies.

      An official acting under color of state law may be held liable under § 1983 if he

   "subjects, or causes to be subjected, any citizen of the United States or other person

   within the jurisdiction thereof to the deprivation of any rights, privileges, or immun-

   ities secured by the Constitution and laws." 42 U.S.C. § 1983. A private corporation

   that provides essential government services, such as CCS, acts under color of state

   law. Glisson v. Indiana Dep't of Corr., 849 F.3d 372, 378–79 (7th Cir. 2017). To be

   held liable, "the official's act must both be the cause-in-fact of the injury and its prox-

   imate cause." Hoffman v. Knoebel, 894 F.3d 836, 841 (7th Cir. 2018) (quoting Whit-

   lock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012)).

      The critical question under Monell is whether a municipal (or corporate) policy or

   custom gave rise to the harm, or if instead the harm resulted from the acts of the



                                               21
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 22 of 34 PageID #: 1836




   entity's agents. Glisson, 849 F.3d at 379. In order to prove a Monell violation Vale-

   Gugliuzzi must show that (1) an express policy that, when enforced, causes a consti-

   tutional deprivation; (2) a practice that is so wide-spread that, although not author-

   ized by written or express policy, is so permanent and well settled as to constitute a

   custom or usage with the force of law, or that (3) an allegation that the constitutional

   injury was caused by a person with final policy making authority. Id.

      a. Failure to Prevent Inmate Suicide

      In support of her claim against CCS, Vale-Gugliuzzi argues that CCS's suicide

   risk reduction program is inadequate to prevent inmate suicide but does not cite to

   any evidence corroborating her assertion. Vale-Gugliuzzi contends that CCS's proce-

   dures to care for suicidal inmates are based largely on "self-reporting, which [are]

   inadequate when dealing with suicidal inmates, especially those who are assigned to

   general population, such as Mr. Bellamy." However, the uncontroverted expert tes-

   timony of Dr. Ross is that the Receiving Screening form and the CIWA and COWS

   protocols in use at the jail are appropriate and reasonable screening tools to as-

   sess suicide risk and address drug and alcohol withdrawal. Vale-Gugliuzzi has not

   refuted this testimony nor offered any expert testimony of her own.

      Vale-Gugliuzzi also argues that CCS's suicide risk reduction program does not

   contain drug withdrawal as a sign or symptom of suicidal ideation. Vale-Gugliuzzi

   offers no evidence that drug withdrawal symptoms are in fact signs of suicidal idea-

   tion. And the only evidence in the record refutes this contention. Dr. Ross testified

   that drug withdrawal alone is not reason enough to place someone on suicide watch.



                                             22
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 23 of 34 PageID #: 1837




   Further, CCS's drug withdrawal programs, CIWA and COWS, both contain a behav-

   ior health section in which the nurse asks the patients four questions concerning their

   mental health. Thus, even if Vale-Gugliuzzi presented evidence that drug with-

   drawal is a symptom of suicidal ideation, CCS's standard drug withdrawal protocols

   appropriately address and asses an inmate's suicide risk.

      Vale-Gugliuzzi has not presented any evidence that CCS maintained a custom,

   policy, and/or practice that failed to provide Bellamy with suicide preventative care.

   Therefore, CCS is entitled to summary judgment on Vale-Gugliuzzi's first Monell

   claim.

      b. Failure to Train Medical Employees

      "A failure-to-train claim is actionable only if the failure amounted to deliberate

   indifference to the rights of others." Miranda, 900 F.3d at 345. "Deliberate indiffer-

   ence exists where the defendant (1) failed 'to provide adequate training in light of

   foreseeable consequences'; or (2) failed 'to act in response to repeated complaints of

   constitutional violations by its officers.'" Id. (quoting Sornberger v. City of Knoxville,

   434 F.3d 1006, 1029–30 (7th Cir. 2006)).

      Vale-Gugliuzzi argues that CCS failed to train its employees to properly identify

   potentially suicidal inmates. Specifically, she alleges that Nurse Deese failed to re-

   port Bellamy's suicidal tendencies and underreported his symptoms of withdrawal.

   Vale-Gugliuzzi cites to Bellamy's Withdrawal Score Sheets to argue that Nurse Deese

   and CCS staff were presented with Bellamy's "severe and intensifying symptoms of




                                              23
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 24 of 34 PageID #: 1838




   detoxification and withdrawal" yet did not place him on suicide watch or "otherwise

   provide him with adequate care for these obvious symptoms."

      However, there can be no liability under Monell for failure to train when the plain-

   tiff has failed to demonstrate any constitutional violation by an employee. Jenkins v.

   Bartlett, 487 F.3d 482, 492 (7th Cir.2007) (citing Alexander v. City of South Bend, 433

   F.3d 550, 557 (7th Cir.2006)). The record does not support a finding that any consti-

   tutional violation occurred. Because no constitutional violations occurred, no liability

   can be imposed on CCS. For at least this reason, CCS is entitled to summary judg-

   ment on Vale-Gugliuzzi's second Monell claim.

      B. County Defendants

      Vale-Gugliuizzi brings claims against the Sheriff for violations of 42 U.S.C. § 1983

   under a Monell theory of liability (Counts I & II). Against the individual deputies,

   Vale-Gugliuzzi alleges claims of "failure to protect" (Count VI) and "deliberate indif-

   ference" (Count VII) under the "Fourth, Eighth, and/or Fourteenth Amendments."

      1. Fourteenth Amendment Claims Against Deputies

      Vale-Gugliuzzi first claims that Deputy Westmoreland acted objectively unrea-

   sonably by failing to remove the blanket from Bellamy's cell. She also claims all the

   deputies acted objectively unreasonably by failing to untie the sheet from Bellamy's

   neck, failing to provide him with emergency medical services, and leaving him alone

   in his cell without medical attention.

      The deputies argue that their actions were not objectively unreasonable, and even

   if they were, that they are entitled to qualified immunity. “Qualified immunity



                                             24
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 25 of 34 PageID #: 1839




   shields government officials from civil damages liability unless the official violated a

   statutory or constitutional right that was clearly established at the time of the chal-

   lenged conduct.” Reichle v. Howards, 566 U.S. 658, 664 (2012) (citations omitted). "A

   state official is protected by qualified immunity unless the plaintiff shows: (1) that

   the official violated a statutory or constitutional right, and (2) that the right was

   'clearly established' at the time of the challenged conduct." Kemp v. Liebel, 877 F.3d

   346, 350–51 (7th Cir. 2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011))

   (quotation marks omitted). To be "clearly established," a right must be "sufficiently

   clear that every reasonable official would have understood that what he is doing vio-

   lates that right[.]" Id. at 351 (citations and quotation marks omitted).

      The plaintiff bears the burden of defeating the qualified immunity claim. Betker

   v. Gomez, 692 F.3d 854, 860 (7th Cir. 2012). Plaintiffs can defeat qualified immunity

   by "identifying a closely analogous case or by persuading the court that the conduct

   is so egregious and unreasonable that, notwithstanding the lack of an analogous de-

   cision, no reasonable officer could have thought he was acting lawfully." Abbott v.

   Sangamon Cty., Ill., 705 F.3d 706, 723-24 (7th Cir. 2013). While plaintiffs need not

   point "to an identical case finding the alleged violation unlawful . . . existing prece-

   dent must have placed the statutory or constitutional question beyond debate."

   Kemp, 877 F.3d at 351 (quoting Mullenix v. Luna, 136 S.Ct. 305, 308, (2015)) (quota-

   tion marks omitted). Qualified immunity "protects all but the plainly incompetent or

   those who knowingly violate the law." Lovett v. Herbert, 907 F.3d 986, 991 (7th Cir.

   2018).



                                             25
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 26 of 34 PageID #: 1840




      Courts have discretion to find immunity exists on the basis that the right was not

   clearly established, without determining whether there was a violation in the first

   place. Abbott, 705 F.3d at 713 (citing Pearson v. Callahan, 555 U.S. 223, 227 (2009)).

   Because the issue of qualified immunity is dispositive, the Court addresses it without

   determining whether the deputies violated Bellamy's constitutional rights.

      The deputies acknowledge that there is a general right under the Due Process

   Clause for pretrial detainees to receive care to reduce the chance of suicide and that

   known suicide risks must be monitored by Jail staff to some extent, but argue that

   application of that right in the context of this case does not demonstrate violation of

   clearly established law. Vale-Gugliuzzi has not met her burden to show that no rea-

   sonable officer in the deputies' positions could have thought they were acting law-

   fully. Plaintiff cites Helling v. McKinney, 509 U.S. 25 (1993) and states that "[i]n

   terms of an individual's serious medical needs, a deliberate refusal to treat is an ob-

   vious violation of the Eighth Amendment." In Helling, the Supreme Court held that

   a prisoner who was involuntarily exposed to tobacco smoke from other inmates' cig-

   arettes, which posed an unreasonable, yet not immediate, risk to his health, had

   stated a claim on which relief could be granted for a violation of his Eighth Amend-

   ment right to be free from cruel and unusual punishment. Id. at 35.

      The Helling decision cited by Vale-Gugliuzzi would not provide notice to the dep-

   uties that failing to remove a blanket from an inmate's door or unsuccessfully at-

   tempting to untie a bedsheet from an unconscious inmate's neck would violate clearly

   established law. The Supreme Court has "repeatedly told courts . . . not to define



                                             26
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 27 of 34 PageID #: 1841




   clearly established law at a high level of generality." Kisela v. Hughes, 138 S.Ct.

   1148, 1152 (2018). "The dispositive question is whether the violative nature of par-

   ticular conduct is clearly established." Lovett, 907 F.3d at 992 (quoting Mullenix, 136

   S.Ct. at 308) (emphasis in original). Specificity is important because it can be difficult

   for an officer to determine how the relevant doctrine will apply to the factual situation

   at hand. Id. Helling merely stands for the proposition that the Eighth Amendment

   protects against the risk of future harm to inmates. 509 U.S. at 33. This decision is

   not factually analogous to case at hand, nor does it involve the same constitutional

   amendment. That prison officials may violate the Eighth Amendment by exposing

   inmates to tobacco smoke does not put any of the Jail's deputies on notice that their

   actions surrounding Bellamy's suicide would violate clearly established law.

      The deputies are therefore entitled to qualified immunity and the Court need not

   address whether their actions violated Bellamy's constitutional rights. Summary

   judgment is appropriate and granted as to Vale-Gugliuzzi's Fourteenth Amendment

   claims against the deputies.

      2. Monell Claims Against Sheriff

      Vale-Gugliuzzi alleges that the Sheriff maintains a pattern or practice of display-

   ing deliberate indifference to inmate medical needs by failing to train deputies to: (1)

   identify an inmate’s risk of suicide; and (2) provide first aid in emergency situations

   like the one the deputies confronted with Bellamy.

      Although the individual deputies are entitled to qualified immunity, Vale-Gug-

   liuzzi may still prevail on a "failure to train" Monell claim against the Sheriff, as a



                                              27
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 28 of 34 PageID #: 1842




   jury could conclude that the deputies violated Bellamy's rights even though the dep-

   uties are not liable for the violations based on the defense of qualified immunity.

   Thus, Vale-Gugliuzzi can still argue that the Sheriff's policies caused the harm, even

   if the officers were not individually liable. See Thomas v. Cook Cty. Sheriff's Dep't,

   604 F.3d 293, 304 (7th Cir. 2010). The Court, therefore, will first address whether a

   reasonable juror could determine that the deputies violated Bellamy's due process

   rights before evaluating Vale-Gugliuzzi's Monell claims.

      a. Deputy Westmoreland's Failure to Remove the Blanket

      As stated above, a pretrial detainee's due process claims are assessed under an

   "objectively unreasonable" standard. See McCann, 909 at 886. Vale-Gugliuzzi must

   prove that Westmoreland acted purposefully, knowingly, or recklessly in disregard-

   ing Bellamy's risk of suicide and that this action was objectively unreasonable. De-

   fendants argue that Deputy Westmoreland did not intentionally ignore the blanket

   covering Bellamy's door and the mere fact that Bellamy had hung a blanket over his

   door was not sufficient to put Deputy Westmoreland on notice that Bellamy was con-

   sidering suicide. Vale-Gugliuzzi argues that a jury could find that a constitutional

   violation occurred because Deputy Westmoreland violated MCSO policy by not re-

   moving the blanket.

      The evidence does not establish that Deputy Westmoreland's conduct, failing to

   remove the blanket, was a purposeful, knowing, or reckless disregard of the fact that

   Bellamy was contemplating suicide. None of the CCS or Jail staff, including Deputy




                                            28
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 29 of 34 PageID #: 1843




   Westmoreland, were on notice that Bellamy was at risk of committing suicide. Bel-

   lamy was asked over a dozen times during the course of his three days at the Jail

   whether he was experiencing suicidal ideations, and each timed he responded "no."

   Further, the fact that Bellamy placed a blanket over his cell was not enough to alert

   Deputy Westmoreland that Bellamy could be attempting suicide. Although inmates

   sometimes place blankets over their cells in an attempt to harm themselves, they also

   do so when using the restroom, to block out light and sound, and to hide contraband.

   While Deputy Westmoreland's action may have been negligent, there is no evidence

   that he deliberately chose to ignore the blanket over Bellamy's door, knowing that he

   was at risk of committing suicide. Compare Miranda, 900 F.3d at 354 (reversing the

   grant of summary judgment against jail medical staff who did not transport pretrial

   detainee to the hospital despite her being on suicide watch and refusing to eat or

   drink for several days) with McKinney v. Franklin Cty., Illinois, 417 F. Supp. 3d 1125,

   1139 (S.D. Ill. 2019) (jail officials who knew juvenile pretrial detainee was upset dur-

   ing intake, cried on several occasions, expressed concerns about his behavioral level,

   and had a mental health evaluation four months prior were not put on notice of juve-

   nile's suicide risk).

      Deputy Westmoreland's actions were not objectively unreasonable. Although fail-

   ing to remove the blanket from Bellamy's door violated MCSO policy, this fact alone

   is not sufficient to establish a constitutional violation. Thompson v. City of Chicago,

   472 F.3d 444, 455 (7th Cir. 2006) (concluding that "police rules, practices and regula-




                                             29
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 30 of 34 PageID #: 1844




   tions" are "an unreliable gauge by which to measure the objectivity and/or reasona-

   bleness of police conduct"). Deputy Westmoreland testified that he failed to notice

   the blanket over Bellamy's door and that he did not look into Bellamy's cell because

   he was looking around the cell block and keeping his head "on a swivel." He explained

   that during a clock round, there are inmates in the cell block moving around at all

   times, and that some of them will run up to officers and ask a question or express a

   grievance, so the officers had to be constantly looking around the block. It is not

   objectively unreasonable that Deputy Westmoreland missed the blanket hanging

   over Bellamy's cell while he was attempting to secure the entire cell block. Again,

   while Deputy Westmoreland may have acted negligently, a showing of negligence

   alone does not rise to the level of a constitutional violation. See Miranda, 900 F.3d

   at 353.

      Deputy Westmoreland did not purposefully, knowingly, or recklessly disregard

   Bellamy's risk of committing suicide and his actions were not objectively unreasona-

   ble. Therefore, he did not violate Bellamy's due process rights.

      b. Deputies' Failure to Adequately Provide Emergency Medical Services

      Vale-Gugliuzzi next alleges that the deputies violated Bellamy's due process

   rights when they were unable to untie the bedsheet from his neck, failed to provide

   him with emergency medical services, and left him alone in his cell without medical

   attention. Defendants argue that the delay in removing the bedsheet was not a cause

   in fact of Bellamy's death, and that the deputies did not have a purposeful, knowing,

   or reckless disregard for Bellamy's safety.



                                             30
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 31 of 34 PageID #: 1845




      Section 1983 imposes liability on an official who "subjects, or causes to be sub-

   jected, any citizen of the United States or other person within the jurisdiction thereof

   to the deprivation of any rights, privileges, or immunities secured by the Constitution

   and laws." Whitlock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012); 42 U.S.C. §

   1983 (emphasis in opinion). "This provision must be read against the background of

   tort liability[,]" which requires that the act be the "'cause-in-fact' of the injury, i.e.,

   the injury would not have occurred absent the conduct[.]" Id. (quoting Monroe v.

   Pape, 365 U.S. 167, 187 (1961)). To withstand summary judgment, Vale-Gugliuzzi

   must present "verifying medical evidence that the delay in medical care caused some

   degree of harm." Miranda, 900 F.3d at 347 (internal quotations and citations omit-

   ted). Vale-Gugliuzzi has not, however, submitted any evidence showing that Bellamy

   could have survived had the bedsheet been removed from his neck sooner. In fact, all

   the evidence supports the conclusion that Bellamy was unresuscitatable at least by

   the time he was discovered by the deputies.

      Both Dr. Geller and Dr. Bartkus opined that Bellamy had already died when the

   jail staff arrived on the scene. Dr. Bartkus further concluded that the "lapse between

   the first set of deputies who found him, and the second set of deputies who began CPR

   was certainly not the cause of his death" and that "[p]rovision of CPR upon arrival of

   the first deputies is extremely unlikely to have changed the outcome[.]" The Fire

   Department also reported that Bellamy was asystole (had no heartbeat) for the entire

   thirty minutes that CPR was performed. Lastly, Deputy Gordy testified that once

   they lowered Bellamy down to the lower bunk, he "noticed right then that he was



                                               31
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 32 of 34 PageID #: 1846




   dead, because he wasn't moving, there was like no breathing, no struggle, his face

   was blue, lips was [sic] purple." Vale-Gugliuzzi has not submitted any evidence to

   contradict these findings nor support her assertions that untying the bedsheet from

   Bellamy's neck sooner would have resulted in a different outcome. See Killian v.

   Concert Health Plan, 742 F.3d 651, 695 (7th Cir. 2013) (quoting Matsushita Elec. In-

   dus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) ("The purpose of sum-

   mary judgment is to pierce the pleadings and to assess the proof in order to see

   whether there is a genuine need for trial."). There is no evidence that Bellamy had a

   higher chance of survival had the deputies taken a different course of action, and

   therefore no constitutional violations have occurred. See Langston v. Peters, 100 F.3d

   1235, 1241 (7th Cir. 1996) (finding no constitutional violation by jail officer who failed

   to obtain medical help for inmate because the one-hour delay did not cause the injury

   suffered by the inmate).

      Because none of the deputies violated Bellamy's constitutional rights, there can

   be no liability under Monell for a failure to train claim against the Sheriff. Jenkins,

   487 F.3d at 492 (citing Alexander, 433 F.3d at 557). Accordingly, the Sheriff is enti-

   tled to summary judgment on both of Vale-Gugliuzzi's Monell claims.

      C. State Law Claims Against All Defendants

      Vale-Gugliuzzi also brings several state-law claims against the Sheriff and the

   individual deputies, including, wrongful death (Count III), a claim under Indiana's




                                              32
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 33 of 34 PageID #: 1847




   Survival Act (Count IV), intentional infliction of emotional distress (Count IX), neg-

   ligent infliction of emotional distress (Count X), and negligence (Count XI). She al-

   leges a failure to train claim (Count V) against CCS.

      The Court's jurisdiction in this case arises from Vale-Gugliuzzi's federal-law

   claims, with supplemental jurisdiction over the state-law claims authorized by 28

   U.S.C. § 1367. Because all of Vale-Gugliuzzi's federal claims have been dismissed,

   the Court declines to exercise supplemental jurisdiction over her state-law claims.

   "The general rule is that, when all federal claims are dismissed before trial, the dis-

   trict court should relinquish jurisdiction over pendent state-law claims rather than

   resolving them on the merits." Kennedy v. Schoenberg, Fisher & Newman, Ltd., 140

   F.3d 716, 727 (7th Cir. 1998); see also 28 U.S.C. § 1367(c)(3).

      Pursuant to § 1367(d), the limitations periods for those state-law claims have been

   tolled—i.e., the limitations clock has been stopped—for the pendency of this case and

   shall be tolled for an additional thirty days from the entry of this order, so Vale-Gug-

   liuzzi will not be unduly prejudiced by dismissal. See Artis v. District of Columbia,

   138 S. Ct. 594, 598 (2018) ("We hold that § 1367(d)’s instruction to 'toll' a state limi-

   tations period means to hold it in abeyance, i.e., to stop the clock."). Vale-Gugliuzzi's

   state-law claims are therefore dismissed without prejudice to filing them in the

   proper state court.




                                              33
Case 1:17-cv-03432-JRS-DML Document 141 Filed 06/29/20 Page 34 of 34 PageID #: 1848




                                   IV.    Conclusion

      For the reasons stated above, the Medical Defendants' Motion for Summary Judg-

   ment (ECF No. 115) is granted. Counts I, II, and VIII are dismissed with preju-

   dice on the merits. Count V is dismissed without prejudice to filing in the proper

   state court.

      The County Defendants' Motion for Summary Judgment (ECF No. 118) is

   granted. Counts I, II, VI, and VII are dismissed with prejudice on the merits.

   Counts III, IV, IX, X, and XI are dismissed without prejudice to filing in the

   proper state court. A final judgment will be entered separately.


      SO ORDERED.




         Date: 6/29/2020




   Distribution via CM/ECF to all registered parties.




                                            34
